NO. 07-10-0026-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 23, 2010
                         ______________________________

                             ALFRED JOHN MCDONALD,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee

                        ________________________________

       FROM THE COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY;

                 NO. 2009-02848-A; HON. JIM CROUCH, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant appeals from his conviction for assault. The clerk=s record was filed on

January 25, 2010. The reporter=s record has not been filed. An extension motion was

filed by the reporter on February 16, 2010, representing that appellant has not paid or

made arrangements to pay for the reporter’s record.

      Accordingly, we abate this appeal and remand the cause to the County Criminal

Court of Denton County (trial court) for further proceedings. Upon remand, the trial court
shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether the appellant is entitled to a free appellate record due to his
       indigency.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk=s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter=s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental records and reporter=s records transcribing the hearing with the clerk of this

court on or before March 25, 2010. Should further time be needed by the trial court to

perform these tasks, then same must be requested before March 25, 2010.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2